                                                                         HH
Case 1:15-cr-20106-RNS Document 210 Entered on FLSD Docket 07/09/2019 Page 1 of 9
                 Case: 18-13761 Date Filed:
                                      (1 of 2)
                                            07/09/2019 Page: 1 of 1
                                                                                      Jul 9, 2019
                            UNITED STATES COURT OF APPEALS
                               FOR THE ELEVENTH CIRCUIT                                                   MIAMI

                               ELBERT PARR TUTTLE COURT OF APPEALS BUILDING
                                             56 Forsyth Street, N.W.
                                             Atlanta, Georgia 30303

  David J. Smith                                                                      For rules and forms visit
  Clerk of Court                                                                      www.ca11.uscourts.gov


                                             July 09, 2019

   Clerk - Southern District of Florida
   U.S. District Court
   400 N MIAMI AVE
   MIAMI, FL 33128-1810

   Appeal Number: 18-13761-AA
   Case Style: USA v. Patrick Killen, Jr.
   District Court Docket No: 1:15-cr-20106-RNS-1

   A copy of this letter, and the judgment form if noted above, but not a copy of the court's
   decision, is also being forwarded to counsel and pro se parties. A copy of the court's decision
   was previously forwarded to counsel and pro se parties on the date it was issued.

   The enclosed copy of the judgment is hereby issued as mandate of the court. The court's opinion
   was previously provided on the date of issuance.

   Sincerely,

   DAVID J. SMITH, Clerk of Court

   Reply to: Lois Tunstall
   Phone #: (404) 335-6191

   Enclosure(s)
                                                                       MDT-1 Letter Issuing Mandate
Case 1:15-cr-20106-RNS Document 210 Entered on FLSD Docket 07/09/2019 Page 2 of 9
                 Case: 18-13761 Date Filed:
                                      (2 of 2)
                                            07/09/2019 Page: 1 of 1


                             UNITED STATES COURT OF APPEALS
                                   For the Eleventh Circuit
                                       ______________

                                            No. 18-13761
                                           ______________

                                       District Court Docket No.
                                        1:15-cr-20106-RNS-1

   UNITED STATES OF AMERICA,

                                                      Plaintiff - Appellee,

   versus

   PATRICK KILLEN, JR.,
   a.k.a rebeccatill05,
   a.k.a. beverlyhills05,
   a.k.a. chanelizzabel,

                                               Defendant - Appellant.
                         __________________________________________

                         Appeal from the United States District Court for the
                                    Southern District of Florida
                         __________________________________________

                                             JUDGMENT

   It is hereby ordered, adjudged, and decreed that the opinion issued on this date in this appeal is
   entered as the judgment of this Court.

                                        Entered: June 10, 2019
                           For the Court: DAVID J. SMITH, Clerk of Court
                                           By: Jeff R. Patch




  ISSUED AS MANDATE 07/09/2019
Case 1:15-cr-20106-RNS Document 210 Entered on FLSD Docket 07/09/2019 Page 3 of 9
                 Case: 18-13761 Date Filed:
                                      (1 of 8)
                                            06/10/2019 Page: 1 of 7


                                                            [DO NOT PUBLISH]

                IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                 No. 18-13761
                             Non-Argument Calendar
                           ________________________

                      D.C. Docket No. 1:15-cr-20106-RNS-1



  UNITED STATES OF AMERICA,

                                                                   Plaintiff-Appellee,

  versus

  PATRICK KILLEN, JR.,
  a.k.a. rebeccatill05,
  a.k.a. beverlyhills05,
  a.k.a. chanelizzabel,

                                                             Defendant-Appellant.

                           ________________________

                    Appeal from the United States District Court
                        for the Southern District of Florida
                          ________________________

                                  (June 10, 2019)

  Before MARTIN, JILL PRYOR, and ANDERSON, Circuit Judges.

  PER CURIAM:
Case 1:15-cr-20106-RNS Document 210 Entered on FLSD Docket 07/09/2019 Page 4 of 9
                 Case: 18-13761 Date Filed:
                                      (2 of 8)
                                            06/10/2019 Page: 2 of 7


        In an earlier opinion, this Court vacated the original sentence of 139 years

  imposed on Patrick Killen, Jr., as substantively unreasonable. United States v.

  Killen, 729 F. App’x 703, 717–18 (11th Cir. 2018) (unpublished). We remanded

  his case for resentencing before a different district judge. Id. at 718. On remand,

  that district judge imposed a 50-year sentence. This is the appeal of the 50-year

  sentence. After careful review, we affirm.

        A jury convicted Killen of three counts of coercing or employing a minor for

  the purpose of producing child pornography, 18 U.S.C. § 2251(a), (e); six counts

  of distribution or receipt of child pornography, 18 U.S.C. § 2252(a)(2), (b)(1); two

  counts of extortion by interstate threats, 18 U.S.C. § 875(d); two counts of

  possession of child pornography involving a visual depiction of a prepubescent

  minor younger than 12, 18 U.S.C. § 2252(a)(4)(B), (b)(2); and two counts of

  possession of child pornography, 18 U.S.C. § 2252(a)(4)(B), (b)(2). Killen, 729 F.

  App’x at 706. We do not recount the conduct that led to these convictions, as it

  was described in the Court’s earlier opinion in Killen’s case. Id. at 706–07.

        Instead, we turn to Killen’s challenges to his sentence. Killen says the new

  sentence violates our mandate. He also says his new sentence is procedurally and

  substantively unreasonable. And he says his new sentence violates the Eighth

  Amendment.




                                            2
Case 1:15-cr-20106-RNS Document 210 Entered on FLSD Docket 07/09/2019 Page 5 of 9
                 Case: 18-13761 Date Filed:
                                      (3 of 8)
                                            06/10/2019 Page: 3 of 7


        We review de novo whether the district court violated our mandate. United

  States v. Amedeo, 487 F.3d 823, 829 (11th Cir. 2007). In an earlier decision, this

  Court ruled the district court imposed a substantively unreasonable sentence by

  failing to consider the need to avoid unwarranted sentencing disparities, one of the

  factors enumerated in 18 U.S.C. § 3553(a). Killen, 729 F. App’x at 717–18. As an

  example of the importance of considering sentencing disparities in the context of

  offenses like Killen’s, the Court pointed to United States v. Kapordelis, 569 F.3d

  1291 (11th Cir. 2009). Killen, 723 F. App’x at 717–18. In Kapordelis, a district

  court imposed a 35-year sentence on a more mature defendant whose crimes

  involved actual child abuse and whose conduct spanned a longer period than

  Killen’s. 569 F.3d at 1318–19. The Court contrasted Killen’s sentence with

  Kapordelis’s. See Killen, 723 F. App’x at 717–18. Killen says the mandate

  required the district court to sentence him to less than 35 years.

        We conclude the district court complied with the mandate, which did not

  require it to impose any particular sentence. Rather, the district court was required

  on remand to consider the need to avoid unwarranted sentencing disparities. See

  id. The district court followed that instruction. The district court considered the

  sentence imposed in Kapordelis, the average sentence for offenders convicted of

  producing child pornography, and sentences in other cases involving comparable




                                             3
Case 1:15-cr-20106-RNS Document 210 Entered on FLSD Docket 07/09/2019 Page 6 of 9
                 Case: 18-13761 Date Filed:
                                      (4 of 8)
                                            06/10/2019 Page: 4 of 7


  conduct. It fashioned a sentence in light of other sentences in these comparable

  cases. That analysis satisfied our mandate.

        We review the reasonableness of a sentence for abuse of discretion. Gall v.

  United States, 552 U.S. 38, 51, 128 S. Ct. 586, 597 (2007). “A district court

  abuses its discretion when it (1) fails to afford consideration to relevant factors that

  were due significant weight, (2) gives significant weight to an improper or

  irrelevant factor, or (3) commits a clear error of judgment in considering the proper

  factors.” United States v. Irey, 612 F.3d 1160, 1189 (11th Cir. 2010) (en banc)

  (quoting United States v. Campa, 459 F.3d 1121, 1174 (11th Cir. 2006) (en banc)).

        Killen argues the district court misapplied the § 3553(a) factors, failed to

  explain why it imposed consecutive sentences, and failed to explain why it

  imposed the specific sentence it did. Each of these arguments fails.

        The district court considered the § 3553(a) factors. Killen says the district

  court did not consider Sentencing Commission reports he submitted that show

  child pornography production defendants on average receive shorter sentences than

  his. He is mistaken. The district court expressly considered the average sentence

  for producing child pornography. And Killen did not show that his conduct was so

  similar to the average child pornography production defendant that he should have

  been sentenced in line with the mean. In settling on a 50-year sentence, the district




                                             4
Case 1:15-cr-20106-RNS Document 210 Entered on FLSD Docket 07/09/2019 Page 7 of 9
                 Case: 18-13761 Date Filed:
                                      (5 of 8)
                                            06/10/2019 Page: 5 of 7


  court considered other sentences in cases involving comparable conduct. This was

  no abuse of discretion.

        Neither did the district court abuse its discretion in imposing consecutive

  sentences. In making a decision about whether prison terms should run

  concurrently or consecutively, a district court “shall consider, as to each offense

  for which a term of imprisonment is being imposed, the factors set forth in section

  3553(a).” 18 U.S.C. § 3584(b). Under U.S. Sentencing Guideline § 5G1.2(c), “[i]f

  the sentence imposed on the count carrying the highest statutory maximum is

  adequate to achieve the total punishment, then the sentences on all counts shall run

  concurrently.” And under U.S. Sentencing Guideline § 5G1.2(d), “[i]f the

  sentence imposed on the count carrying the highest statutory maximum is less than

  the total punishment, then the sentence imposed on one or more of the other counts

  shall run consecutively, but only to the extent necessary to produce a combined

  sentence equal to the total punishment.”

        Killen says these Guideline provisions required the district court to make an

  individual determination as to the sentence for each offense charged, rather than

  “merely arriv[ing] at a final sentence.” Again, he is mistaken. This Court’s

  precedent holds that § 3584(b) “authorizes the district court to impose a

  consecutive sentence provided that it first considers the § 3553(a) factors.” United

  States v. Covington, 565 F.3d 1336, 1346–47 (11th Cir. 2009). “Once those


                                             5
Case 1:15-cr-20106-RNS Document 210 Entered on FLSD Docket 07/09/2019 Page 8 of 9
                 Case: 18-13761 Date Filed:
                                      (6 of 8)
                                            06/10/2019 Page: 6 of 7


  factors are considered, the only limitation on running sentences consecutively is

  that the resulting total sentence must be reasonable.” Id. at 1347. The district

  court considered the § 3553(a) factors in fashioning Killen’s sentence. There was

  thus no abuse of discretion.

        We also conclude the district adequately explained its reasons for imposing a

  50-year sentence. Contrary to Killen’s position, the district court gave a lengthy

  explanation for the sentence it imposed, and it made clear that it had thoroughly

  reviewed the record. Our review of the sentencing transcript convinces us the

  district court gave the sentence due consideration and made its reasons plain.

        Finally, “we review de novo the legality of a sentence under the Eighth

  Amendment.” United States v. McGarity, 669 F.3d 1218, 1255 (11th Cir. 2012).

  The Eighth Amendment prohibits the infliction of cruel and unusual punishments.

  U.S. Const. amend. VIII. In evaluating an Eighth Amendment challenge to a

  sentence in a non-capital case, we must first “make a threshold determination that

  the sentence imposed is grossly disproportionate to the offense committed.”

  United States v. Johnson, 451 F.3d 1239, 1243 (11th Cir. 2006) (per curiam)

  (quotation marks omitted). The defendant bears the burden of making this

  threshold showing. Id. In general, a defendant whose sentence falls within the

  limits imposed by statute cannot make the threshold showing of gross

  disproportionality, as we generally defer to Congress’s “broad authority to


                                            6
Case 1:15-cr-20106-RNS Document 210 Entered on FLSD Docket 07/09/2019 Page 9 of 9
                 Case: 18-13761 Date Filed:
                                      (7 of 8)
                                            06/10/2019 Page: 7 of 7


  determine the type and limits of punishments for crimes.” Id. (quotation marks

  omitted).

        Killen has not made the threshold showing. His sentence fell within the

  statutory range and was a substantial variance downward from his guideline range.

  He committed serious offenses with lasting consequences. We conclude his

  sentence was not grossly disproportionate and thus does not violate the Eighth

  Amendment.

        AFFIRMED.




                                           7
